Per Curiam. Appellants Linda Davis and Dennis Wood appeal from their convictions for drug-related offenses. Both were sentenced to 126 months’ imprisonment for possession of a controlled substance, methamphetamine, with intent to deliver, followed by five years’ suspended imposition of sentence. Both entered conditional pleas of guilty in which they reserved the right to appeal the denial of their motion to suppress evidence under Ark. R. Crim. P. 24.3(b). They assert that the search and seizure of items from their residence pursuant to a search warrant was based on an illegal search of their garbage container and, therefore, the items seized should have been suppressed.  Because the facts and arguments are similar, if not identical, to those presented in our recent case of Rikard v. State, 354 Ark. 345, 123 S.W.3d 114 (2003), we find it unnecessary to repeat what was said in that case. Accordingly, we adopt and incorporate herein by reference the reasoning set forth in Rikard, and affirm the trial court’s denial of appellants’ motion to suppress based on that decision.